UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6325 Dreyfus Midcap Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 4 / 30 / 2010 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 20 Statement of Financial Futures 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 25 Notes to Financial Statements 34 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Midcap Index Fund, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Midcap Index Fund, Inc., covering the six-month period from November 1, 2009, through April 30, 2010. Psychology plays a very important role in how investors  especially retail investors  perceive the markets and make asset allocation decisions. Unlike in an ideal world populated by the purely rational investor who would seek out investments that deliver the best risk/ return characteristics, the everyday investor is generally influenced by emotions. Currently, investor emotions appear to be deeply divided, with a large amount of investors still seeking low risk investments (such as cash instruments) and others seeking high risk investments (such as smaller-cap and emerging market securities), while the investment classes in the middle of the risk spectrum have seemingly been ignored. It is important to note that the investor sentiment cycle usually lags the economic cycle.Thats why we continue to stress the importance of a long-term, well-balanced asset allocation strategy that can help cushion the volatility produced by the emotional swings of the financial markets. If you have not revisited your investment portfolio in the past year, we urge you to speak with your financial advisor about positioning your portfolio to take advantage of long-term market fundamentals rather than lie susceptible to short-term emotions. For information about how the fund performed during the reporting period, as well as general market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 17, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through April 30, 2010, as provided by Thomas Durante, CFA, Portfolio Manager Fund and Market Performance Overview For the six-month period ended April 30, 2010, Dreyfus Midcap Index Fund produced a total return of 25.49%. 1 The Standard & Poors MidCap 400 Index (the S&P 400 Index), the funds benchmark, produced a total return of 25.78% for the same period. Midcap stocks generally produced positive absolute returns during the reporting period, as investor sentiment was buoyed by a sustained global economic recovery.The difference in returns between the fund and the benchmark was primarily the result of transaction costs and operating expenses that are not reflected in the benchmarks return. The Funds Investment Approach The fund seeks to match the total return of the S&P 400 Index by generally investing in all 400 stocks in the S&P 400 Index, in proportion to their respective weightings.The fund may also use stock index futures as a substitute for the sale or purchase of stocks.The S&P 400 Index is composed of 400 stocks of midsize domestic companies across 10 economic sectors. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 400 Index than smaller ones. Economic Recovery Helped Buoy the Equity Markets When the reporting period began, the U.S. economy had returned to growth, aided in large part by a number of fiscal and monetary stimulus programs. As the recovery gained traction, improving manufacturing activity and an apparent bottoming of housing prices helped to bolster confidence among businesses, consumers and investors. In this environment, consumer and corporate spending improved, and stock and commodity prices rose sharply. However, a number of economic The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) headwinds remainedincluding stubbornly high unemployment and foreclosure ratesand the economic rebound so far has proved to be less robust than most previous recoveries. Indeed, faced with the subpar recovery and low inflation, the Federal Reserve Board (the Fed) made it clear throughout the reporting period that it would continue to employ all available tools to stimulate the economy. In each of five meetings of its Federal Open Market Committee from November 2009 through April 2010, the Fed maintained the overnight federal funds rate in an unprecedented low range between 0% and 0.25%.The Fed consistently reiterated at the conclusion of those meetings that it intended to keep interest rates low for an extended period. S&P 400 Index Produced Gains in All Market Sectors All of the market sectors represented in the S&P 400 Index posted positive absolute returns for the reporting period. Relative performance was particularly strong in the financials sector, where mending credit markets and low interest rates helped regional banks and other midsize financial institutions rebound from their previous lows. Real estate investment trusts (REITs) benefited from the combination of a reduction in supply and a less restrictive lending environment.The most robust gains among REITs were produced by those specializing in the apartment, self storage and industrial segments. Commercial banks, thrifts and mortgage finance companies also fared well when housing markets began to stabilize. A number of midcap consumer discretionary stocks posted relatively strong results, as specialty retailers, homebuilding firms, automotive retailers, pet stores, specialty education companies and department stores cut costs and rebounded from previously beaten-down price levels. Improved consumer spending also helped boost financial results for a number of casual dining chains during the reporting period. Industrial stocks posted above-average returns during the reporting period, as engineering firms benefited from a surge in government-financed infrastructure development in overseas markets, including power plants, refineries, highways and roads. Trucking and railroad 4 stocks posted significant gains due to higher shipping volumes in the improving economy. Returns were less impressive from the telecommunications services, consumer staples and utilities areas. All three sectors traditionally are considered defensive investments, and the telecommunications services and consumer staples sectors comprise a relatively small portion of the benchmark. Indeed, the S&P 400 Indexs greater laggards included a number of traditionally defensive companies with large cash reserves that had held up relatively well during the recession. Investors felt more comfortable assuming greater risks as the economy recovered, and they turned away from defensive companies in favor of more speculative stocks. Index Funds Offer Diversification Benefits As an index fund, we attempt to replicate the returns of the S&P 400 Index by closely approximating its composition. In our view, an investment in a broadly diversified midcap index fund, such as Dreyfus Midcap Index Fund, may help investors in their efforts to manage the risks associated with midcap investing by limiting the impact on the overall portfolio of unexpected losses in any single industry group or holding. May 17, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Stocks of mid-cap companies often experience sharper price fluctuations than stocks of large-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. market. Investors cannot invest directly in any index. 3 Standard & Poors®,S&P® and Standard & Poors MidCap 400 Index are trademarks of The McGraw-Hill Companies, Inc., and have been licensed for use by the fund.The fund is not sponsored, endorsed, sold or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Midcap Index Fund, Inc. from November 1, 2009 to April 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2010 Expenses paid per $1,000  $ 2.80 Ending value (after expenses) $1,254.90 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2010 Expenses paid per $1,000  $2.51 Ending value (after expenses) $1,022.32  Expenses are equal to the funds annualized expense ratio of .50%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2010 (Unaudited) Common Stocks97.9% Shares Value ($) Consumer Discretionary14.7% 99 Cents Only Stores 98,670 a 1,531,358 Aarons 174,321 b 3,934,425 Advance Auto Parts 199,240 8,985,724 Aeropostale 217,358 a 6,312,076 American Eagle Outfitters 446,415 7,504,236 American Greetings, Cl. A 84,454 2,074,190 AnnTaylor Stores 124,185 a,b 2,694,815 Bally Technologies 117,565 a,b 5,422,098 Barnes & Noble 84,057 b 1,852,616 Bob Evans Farms 66,891 b 2,068,939 BorgWarner 250,044 a,b 10,836,907 Boyd Gaming 122,766 a,b 1,559,128 Brinks Home Security Holdings 97,074 a 4,071,284 Brinker International 221,077 4,094,346 Burger King Holdings 197,081 4,158,409 Career Education 150,558 a,b 4,406,833 Carmax 476,964 a 11,719,006 Cheesecake Factory 129,023 a,b 3,505,555 Chicos FAS 383,820 5,715,080 Chipotle Mexican Grill 67,865 a 9,155,667 Coldwater Creek 121,182 a,b 857,969 Collective Brands 139,005 a 3,259,667 Corinthian Colleges 188,485 a,b 2,944,136 Dicks Sporting Goods 192,147 a 5,593,399 Dollar Tree 191,656 a 11,637,352 DreamWorks Animation SKG, Cl. A 161,403 a 6,406,085 Dress Barn 128,545 a 3,558,126 Foot Locker 335,553 5,150,739 Fossil 102,221 a 3,976,397 Gentex 298,159 6,407,437 Guess? 124,629 5,716,732 Hanesbrands 205,148 a 5,840,564 Harte-Hanks 81,832 1,178,381 International Speedway, Cl. A 65,032 b 1,987,378 ITT Educational Services 64,585 a,b 6,531,481 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) J Crew Group 120,287 a,b 5,589,737 John Wiley & Sons, Cl. A 91,972 3,887,656 KB Home 158,927 2,944,917 Lamar Advertising, Cl. A 118,930 a 4,426,575 Life Time Fitness 88,981 a,b 3,270,942 LKQ 303,401 a 6,389,625 Matthews International, Cl. A 64,478 2,256,730 MDC Holdings 80,156 3,069,975 Mohawk Industries 120,330 a 7,669,834 NetFlix 91,742 a,b 9,061,357 NVR 13,103 a,b 9,408,609 Panera Bread, Cl. A 68,181 a 5,314,027 PetSmart 268,134 8,867,191 Phillips-Van Heusen 118,466 b 7,464,543 Regis 122,752 b 2,347,018 Rent-A-Center 140,748 a,b 3,634,113 Ryland Group 94,039 b 2,142,208 Saks 341,728 a,b 3,331,848 Scholastic 54,003 b 1,458,621 Scientific Games, Cl. A 137,164 a 2,017,682 Service Corporation International 543,752 4,882,893 Sothebys 144,335 b 4,820,789 Strayer Education 29,998 b 7,293,114 Thor Industries 83,979 2,998,890 Timberland, Cl. A 96,858 a 2,082,447 Toll Brothers 300,718 a 6,787,205 Tupperware Brands 136,619 6,977,132 Under Armour, Cl. A 80,077 a,b 2,702,599 Warnaco Group 97,476 a 4,663,252 Wendys/Arbys Group, Cl. A 752,976 3,998,303 Williams-Sonoma 227,311 b 6,546,557 WMS Industries 113,167 a 5,660,613 Consumer Staples3.6% Alberto-Culver 183,066 5,272,301 BJs Wholesale Club 120,151 a 4,599,380 Church & Dwight 150,703 b 10,436,183 8 Common Stocks (continued) Shares Value ($) Consumer Staples (continued) Corn Products International 161,423 5,811,228 Energizer Holdings 149,992 a 9,164,511 Flowers Foods 166,309 b 4,383,905 Green Mountain Coffee Roasters 74,932 a,b 5,444,559 Hansen Natural 152,265 a 6,711,841 Lancaster Colony 41,807 2,298,131 NBTY 135,496 a 5,511,977 Ralcorp Holdings 118,114 a 7,860,487 Ruddick 86,849 b 3,069,244 Smithfield Foods 302,757 a,b 5,673,666 Tootsie Roll Industries 57,863 b 1,539,156 Universal 52,699 b 2,728,754 Energy6.1% Arch Coal 348,452 9,408,204 Atwood Oceanics 121,400 a 4,420,174 Bill Barrett 82,557 a,b 2,813,543 Cimarex Energy 179,684 12,232,887 Comstock Resources 100,640 a,b 3,226,518 Exterran Holdings 135,403 a,b 3,946,998 Forest Oil 241,209 a 7,067,424 Frontier Oil 226,933 b 3,449,382 Helix Energy Solutions Group 196,781 a,b 2,869,067 Mariner Energy 217,516 a 5,194,282 Newfield Exploration 285,665 a 16,622,846 Oceaneering International 117,588 a 7,702,014 Overseas Shipholding Group 56,750 b 2,840,905 Patriot Coal 159,912 a,b 3,148,667 Patterson-UTI Energy 331,935 5,075,286 Plains Exploration & Production 299,490 a 8,778,052 Pride International 375,256 a 11,381,514 Quicksilver Resources 252,858 a,b 3,507,140 Southern Union 265,963 6,949,613 Superior Energy Services 169,301 a 4,581,285 Tidewater 110,837 b 5,941,972 Unit 88,104 a,b 4,208,728 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial20.4% Affiliated Managers Group 93,631 a,b 7,881,858 Alexandria Real Estate Equities 94,965 b,c 6,724,472 AMB Property 354,183 c 9,867,538 American Financial Group 168,259 4,951,862 AmeriCredit 213,512 a,b 5,111,477 Apollo Investment 401,665 b 4,884,246 Arthur J. Gallagher & Co. 219,626 5,769,575 Associated Banc-Corp 370,053 5,376,870 Astoria Financial 178,179 b 2,875,809 BancorpSouth 157,041 b 3,476,888 Bank of Hawaii 103,512 5,473,715 BRE Properties 130,663 c 5,456,487 Brown & Brown 251,213 5,059,430 Camden Property Trust 137,467 b,c 6,657,527 Cathay General Bancorp 168,058 b 2,078,878 City National 92,864 b 5,783,570 Commerce Bancshares 155,800 6,453,236 Corporate Office Properties Trust 124,269 b,c 5,026,681 Cousins Properties 215,946 b,c 1,740,525 Cullen/Frost Bankers 128,590 b 7,633,102 Duke Realty 480,129 c 6,496,145 Eaton Vance 252,839 8,910,046 Equity One 71,086 b,c 1,379,779 Essex Property Trust 62,584 b,c 6,622,639 Everest Re Group 127,823 9,797,633 Federal Realty Investment Trust 131,553 b,c 10,180,887 Fidelity National Financial, Cl. A 495,243 7,517,789 First American 221,764 7,666,381 First Niagara Financial Group 442,638 6,152,668 FirstMerit 186,402 4,380,447 Fulton Financial 378,899 b 3,978,440 Greenhill & Co. 44,225 b 3,886,935 Hanover Insurance Group 101,469 b 4,571,178 HCC Insurance Holdings 245,576 6,677,211 Highwoods Properties 151,943 c 4,857,618 Horace Mann Educators 85,388 1,469,527 10 Common Stocks (continued) Shares Value ($) Financial (continued) Hospitality Properties Trust 265,238 c 7,026,155 International Bancshares 111,462 b 2,694,037 Jefferies Group 263,444 b 7,170,946 Jones Lang LaSalle 89,402 7,052,030 Liberty Property Trust 242,103 c 8,185,502 Macerich 269,620 c 12,054,710 Mack-Cali Realty 169,713 c 5,831,339 Mercury General 77,152 b 3,471,068 MSCI, Cl. A 224,999 a 7,796,215 Nationwide Health Properties 251,616 c 8,811,592 New York Community Bancorp 928,411 15,290,929 NewAlliance Bancshares 231,346 3,014,438 Old Republic International 515,748 7,741,377 Omega Healthcare Investors 190,131 b,c 3,806,423 PacWest Bancorp 63,963 b 1,535,752 Potlatch 86,202 b,c 3,229,127 Prosperity Bancshares 99,655 3,908,469 Protective Life 183,504 4,416,941 Raymond James Financial 213,183 b 6,531,927 Rayonier 170,869 c 8,369,164 Realty Income 223,568 b,c 7,330,795 Regency Centers 174,797 b,c 7,175,417 Reinsurance Group of America 156,018 8,055,209 SEI Investments 279,221 6,271,304 Senior Housing Properties Trust 272,931 c 6,135,489 SL Green Realty 166,058 c 10,323,826 StanCorp Financial Group 106,074 b 4,769,087 SVB Financial Group 87,797 a,b 4,322,246 Synovus Financial 1,563,149 b 4,705,078 TCF Financial 264,307 b 4,924,039 Transatlantic Holdings 137,962 6,860,850 Trustmark 119,853 b 2,934,001 UDR 333,142 b,c 6,766,114 Unitrin 107,225 3,136,331 Valley National Bancorp 328,126 b 5,328,766 W.R. Berkley 277,805 b 7,500,735 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Waddell & Reed Financial, Cl. A 184,100 6,833,792 Washington Federal 241,305 4,963,644 Webster Financial 142,805 2,958,920 Weingarten Realty Investors 223,917 b,c 5,176,961 Westamerica Bancorporation 63,217 b 3,715,263 Wilmington Trust 189,580 b 3,285,421 Health Care11.9% Affymetrix 151,490 a,b 1,051,341 Beckman Coulter 149,076 b 9,302,342 Bio-Rad Laboratories, Cl. A 41,499 a 4,635,023 Charles River Laboratories International 141,303 a 4,730,824 Community Health Systems 198,754 a,b 8,121,088 Covance 137,136 a,b 7,835,951 Edwards Lifesciences 121,117 a,b 12,484,740 Endo Pharmaceuticals Holdings 251,204 a 5,501,368 Gen-Probe 108,202 a 5,127,693 Health Management Associates, Cl. A 534,072 a 4,977,551 Health Net 216,719 a 4,772,152 Henry Schein 194,549 a,b 11,764,378 Hill-Rom Holdings 134,734 4,272,415 Hologic 554,630 a 9,911,238 IDEXX Laboratories 125,670 a,b 8,311,814 Immucor 150,755 a 3,227,665 Kindred Healthcare 81,726 a 1,457,992 Kinetic Concepts 133,215 a,b 5,768,210 LifePoint Hospitals 117,745 a 4,495,504 Lincare Holdings 145,555 a,b 6,795,963 Masimo 110,451 b 2,585,658 Medicis Pharmaceutical, Cl. A 127,760 3,242,549 Mednax 99,215 a 5,450,872 Mettler-Toledo International 72,254 a 9,066,432 Omnicare 256,601 7,130,942 OSI Pharmaceuticals 125,504 a 7,363,320 Owens & Minor 135,256 4,253,801 Perrigo 172,927 b 10,553,735 12 Common Stocks (continued) Shares Value ($) Health Care (continued) Pharmaceutical Product Development 255,060 7,014,150 Psychiatric Solutions 121,836 a 3,919,464 Resmed 161,879 a,b 11,077,380 STERIS 126,273 b 4,202,365 Techne 79,846 5,289,798 Teleflex 86,041 5,276,034 Thoratec 122,309 a,b 5,453,758 United Therapeutics 102,986 a,b 5,858,874 Universal Health Services, Cl. B 210,418 7,810,716 Valeant Pharmaceuticals International 140,535 a,b 6,324,075 Varian 62,136 a,b 3,218,023 VCA Antech 183,321 a,b 5,217,316 Vertex Pharmaceuticals 429,851 a,b 16,665,323 WellCare Health Plans 90,750 a 2,598,173 Industrial14.2% Aecom Technology 244,249 a 7,344,567 AGCO 198,177 a,b 6,940,159 AirTran Holdings 288,957 a 1,525,693 Alaska Air Group 76,359 a 3,162,026 Alexander & Baldwin 87,245 b 3,104,177 Alliant Techsystems 70,926 a,b 5,738,623 AMETEK 231,853 10,027,642 BE Aerospace 218,886 a 6,503,103 Brinks 102,834 2,738,469 Bucyrus International 173,295 b 10,919,318 Carlisle Cos. 132,583 5,002,357 Clean Harbors 49,042 a,b 3,110,734 Con-way 105,775 b 4,108,301 Copart 143,562 a 5,123,728 Corporate Executive Board 71,757 1,970,447 Corrections Corp. of America 246,989 a,b 5,117,612 Crane 102,015 3,666,419 Deluxe 107,865 2,261,929 Donaldson 165,441 b 7,659,918 Federal Signal 102,586 b 826,843 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) FTI Consulting 101,850 a,b 4,189,091 GATX 98,886 b 3,227,639 Graco 129,758 4,500,007 Granite Construction 72,110 b 2,423,617 Harsco 172,169 5,330,352 Herman Miller 117,421 b 2,491,674 HNI 97,909 b 3,039,095 Hubbell, Cl. B 128,047 5,950,344 IDEX 173,043 5,814,245 JB Hunt Transport Services 188,600 b 6,951,796 JetBlue Airways 457,004 a,b 2,554,652 Joy Global 220,614 12,533,081 Kansas City Southern 217,943 a 8,837,589 KBR 343,875 7,592,760 Kennametal 175,003 b 5,750,599 Kirby 115,802 a 4,872,948 Korn/Ferry International 97,559 a 1,581,431 Landstar System 111,049 b 4,910,587 Lennox International 104,970 4,750,942 Lincoln Electric Holdings 91,437 5,480,734 Manpower 174,001 9,761,456 Mine Safety Appliances 64,933 b 1,908,381 MSC Industrial Direct, Cl. A 94,192 5,132,522 Navigant Consulting 107,440 a 1,383,827 Nordson 71,884 5,162,709 Oshkosh 192,339 a 7,428,132 Pentair 210,753 7,620,828 Regal-Beloit 80,295 5,080,265 Rollins 92,840 2,019,270 Shaw Group 179,156 a 6,858,092 SPX 106,756 7,460,109 Terex 233,242 a 6,185,578 Thomas & Betts 112,984 a 4,738,549 Timken 171,432 6,030,978 Towers Watson & Co., Cl. A 92,308 4,430,784 Trinity Industries 170,428 b 4,241,953 14 Common Stocks (continued) Shares Value ($) Industrial (continued) United Rentals 127,969 a 1,837,635 URS 179,905 a 9,238,122 Valmont Industries 42,932 3,575,806 Wabtec 102,010 b 4,853,636 Waste Connections 171,637 a 6,142,888 Werner Enterprises 93,352 2,092,952 Woodward Governor 121,965 b 3,908,978 Information Technology14.3% ACI Worldwide 74,238 a 1,394,932 Acxiom 166,840 a 3,183,307 ADC Telecommunications 203,894 a,b 1,633,191 ADTRAN 118,990 b 3,185,362 Advent Software 33,211 a,b 1,500,473 Alliance Data Systems 114,161 a,b 8,568,925 ANSYS 192,541 a 8,664,345 AOL 230,446 a 5,383,219 Arrow Electronics 256,453 a 7,821,817 Atmel 976,235 a 5,310,718 Avnet 323,897 a 10,354,987 Broadridge Financial Solutions 298,557 7,108,642 Cadence Design Systems 570,849 a,b 4,258,534 Ciena 196,695 a,b 3,636,891 CommScope 202,032 a 6,582,203 Convergys 264,230 a 3,339,867 Cree 227,529 a 16,657,398 Diebold 143,407 4,495,810 Digital River 82,713 a,b 2,311,001 DST Systems 84,488 b 3,586,516 Equinix 94,273 a,b 9,488,578 F5 Networks 170,439 a 11,663,141 FactSet Research Systems 90,386 b 6,798,835 Fair Isaac 106,505 b 2,242,995 Fairchild Semiconductor International 261,760 a 2,936,947 Gartner 129,401 a,b 3,115,976 Global Payments 174,252 7,459,728 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Hewitt Associates, Cl. A 178,941 a 7,334,792 Informatica 192,343 a,b 4,810,498 Ingram Micro, Cl. A 350,212 a 6,359,850 Integrated Device Technology 356,264 a 2,354,905 International Rectifier 153,654 a,b 3,537,115 Intersil, Cl. A 264,699 b 3,938,721 Itron 86,435 a,b 6,881,090 Jack Henry & Associates 181,433 b 4,630,170 Lam Research 273,615 a 11,095,088 Lender Processing Services 205,966 7,775,217 ManTech International, Cl. A 46,982 a 2,115,599 Mentor Graphics 209,622 a,b 1,884,502 Micros Systems 171,518 a 6,373,609 National Instruments 122,008 4,219,037 NCR 343,293 a 4,517,736 NeuStar, Cl. A 158,958 a 3,889,702 Palm 355,486 a,b 2,061,819 Parametric Technology 251,070 a 4,667,391 Plantronics 105,555 3,504,426 Polycom 181,506 a,b 5,908,020 Quest Software 132,697 a 2,326,178 RF Micro Devices 576,467 a 3,239,745 Rovi 223,291 a,b 8,703,883 Semtech 132,383 a 2,402,751 Silicon Laboratories 98,195 a 4,747,728 Solera Holdings 149,314 b 5,803,835 SRA International, Cl. A 91,287 a,b 2,106,904 Sybase 176,531 a 7,657,915 Synopsys 311,856 a 7,082,250 Tech Data 108,792 a 4,667,177 Trimble Navigation 258,804 a 8,465,479 ValueClick 188,396 a,b 1,936,711 Vishay Intertechnology 404,160 a 4,207,306 Zebra Technologies, Cl. A 126,734 a 3,681,623 16 Common Stocks (continued) Shares Value ($) Materials6.3% Albemarle 196,221 b 8,959,451 AptarGroup 145,126 6,246,223 Ashland 167,270 9,962,601 Cabot 140,433 4,569,690 Carpenter Technology 93,057 3,654,348 Commercial Metals 240,123 b 3,573,030 Cytec Industries 104,528 5,023,616 Greif, Cl. A 74,146 4,387,960 Intrepid Potash 88,952 a,b 2,335,880 Louisiana-Pacific 271,818 a,b 3,196,580 Lubrizol 146,767 13,258,931 Martin Marietta Materials 97,132 b 9,313,016 Minerals Technologies 39,543 2,281,631 NewMarket 25,294 2,782,340 Olin 169,046 3,549,966 Packaging Corp. of America 221,909 5,487,810 Reliance Steel & Aluminum 138,052 6,738,318 RPM International 278,030 6,138,902 Scotts Miracle-Gro, Cl. A 96,909 b 4,695,241 Sensient Technologies 105,623 b 3,330,293 Silgan Holdings 57,571 3,473,258 Sonoco Products 214,144 7,094,591 Steel Dynamics 463,575 7,282,763 Temple-Inland 229,087 5,342,309 Valspar 216,874 6,792,494 Worthington Industries 130,958 2,091,399 Telecommunication Services.8% Cincinnati Bell 454,801 a,b 1,532,679 Syniverse Holdings 149,190 a 2,995,735 Telephone & Data Systems 198,862 6,892,557 TW Telecom 320,336 a 5,701,981 Utilities5.6% AGL Resources 165,656 6,545,069 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Utilities (continued) Alliant Energy 237,143 8,110,291 Aqua America 293,496 b 5,379,782 Atmos Energy 197,787 5,850,540 Black Hills 84,558 b 2,781,113 Cleco 130,854 3,585,400 DPL 257,441 7,254,687 Dynegy, Cl. A 1,083,649 a 1,441,253 Energen 153,728 7,512,687 Great Plains Energy 292,242 5,649,038 Hawaiian Electric Industries 198,177 b 4,627,433 IDACORP 102,203 b 3,687,484 MDU Resources Group 403,603 8,556,384 National Fuel Gas 173,233 9,011,581 NSTAR 228,955 b 8,379,753 NV Energy 502,916 6,281,421 OGE Energy 207,779 8,597,895 PNM Resources 186,315 b 2,532,021 UGI 232,403 6,388,759 Vectren 175,404 b 4,386,854 Westar Energy 235,186 5,571,556 WGL Holdings 108,570 3,880,292 Total Common Stocks (cost $1,874,648,611) Principal Short-Term Investments.2% Amount ($) Value ($) U.S. Treasury Bills; 0.15%, 6/10/10 (cost $3,564,422) 3,565,000 d Other Investment1.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $36,322,000) 36,322,000 e 18 Investment of Cash Collateral for Securities Loaned17.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $398,775,780) 398,775,780 e Total Investments (cost $2,313,310,813) 117.6% Liabilities, Less Cash and Receivables (17.6%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan.At April 30, 2010, the total market value of the funds securities on loan is $383,641,164 and the total market value of the collateral held by the fund is $398,775,780. c Investment in real estate investment trust. d Held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 20.4 Materials 6.3 Short-Term/ Energy 6.1 Money Market Investments 19.7 Utilities 5.6 Consumer Discretionary 14.7 Consumer Staples 3.6 Information Technology 14.3 Telecommunication Services .8 Industrial 14.2 Health Care 11.9  Based on net assets. See notes to financial statements. The Fund 19 STATEMENT OF FINANCIAL FUTURES April 30, 2010 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 4/30/2010 ($) Financial Futures Long Standard & Poors Midcap 400 E-mini 571 46,913,360 June 2010 See notes to financial statements. 20 STATEMENT OF ASSETS AND LIABILITIES April 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $383,641,164)Note 1(b): Unaffiliated issuers 1,878,213,033 2,183,409,057 Affiliated issuers 435,097,780 435,097,780 Cash 2,014,443 Receivable for investment securities sold 12,746,886 Receivable for shares of Common Stock subscribed 5,371,417 Dividends and interest receivable 983,354 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 907,170 Liability for securities on loanNote 1(b) 398,775,780 Payable for investment securities purchased 9,096,078 Payable for shares of Common Stock redeemed 2,642,124 Payable for futures variation marginNote 4 1,006,959 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,967,641,220 Accumulated undistributed investment incomenet 5,493,521 Accumulated net realized gain (loss) on investments (51,139,163) Accumulated net unrealized appreciation (depreciation) on investments (including $3,224 net unrealized appreciation on financial futures) 305,199,248 Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 86,801,802 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 21 STATEMENT OF OPERATIONS Six Months Ended April 30, 2010 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 16,008,337 Affiliated issuers 22,326 Income from securities lendingNote 1(b) 332,192 Interest 1,575 Total Income Expenses: Management feeNote 3(a) 2,446,078 Shareholder servicing costsNote 3(b) 2,446,078 Directors feesNote 3(a) 70,309 Loan commitment feesNote 2 18,867 Total Expenses LessDirectors fees reimbursed by the ManagerNote 3(a) (70,309) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 41,966,728 Net realized gain (loss) on financial futures 8,284,557 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 380,166,645 Net unrealized appreication (depreciation) on financial futures 1,574,060 Net Unrealized Appreication (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 22 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2010 Year Ended (Unaudited) October 31, 2009 Operations ($): Investment incomenet 11,453,407 21,405,377 Net realized gain (loss) on investments 50,251,285 (54,475,160) Net unrealized appreciation (depreciation) on investments 381,740,705 272,835,901 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet (20,005,002) (25,544,737) Net realized gain on investments  (75,893,834) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold 320,965,850 502,900,872 Dividends reinvested 18,547,196 96,156,519 Cost of shares redeemed (293,923,333) (561,146,191) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,758,164,718 1,581,925,971 End of Period Undistributed investment incomenet 5,493,521 14,045,116 Capital Share Transactions (Shares): Shares sold 13,647,783 28,098,936 Shares issued for dividends reinvested 808,509 6,107,554 Shares redeemed (12,750,736) (32,581,387) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended April 30, 2010 Year Ended October 31, (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 20.66 18.95 33.19 29.91 27.81 24.55 Investment Operations: Investment incomenet a .13 .26 .31 .38 .28 .28 Net realized and unrealized gain (loss) on investments 5.11 2.73 (11.42) 4.36 3.23 3.87 Total from Investment Operations 5.24 2.99 (11.11) 4.74 3.51 4.15 Distributions: Dividends from investment incomenet (.24) (.32) (.35) (.28) (.26) (.16) Dividends from net realized gain on investments  (.96) (2.78) (1.18) (1.15) (.73) Total Distributions (.24) (1.28) (3.13) (1.46) (1.41) (.89) Net asset value, end of period 25.66 20.66 18.95 33.19 29.91 27.81 Total Return (%) 25.49 b 17.89 (36.64) 16.45 12.95 17.14 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 c .51 .51 .51 .50 .50 Ratio of net expenses to average net assets .50 c .50 .50 .50 .50 .50 Ratio of net investment income to average net assets 1.17 c 1.45 1.16 1.20 .95 1.04 Portfolio Turnover Rate 7.40 b 21.72 24.48 22.53 16.05 19.54 Net Assets, end of period ($ x 1,000) 2,227,195 1,758,165 1,581,926 2,491,415 2,270,969 2,059,222 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 24 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Midcap Index Fund, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company. The funds investment objective is to match the performance of the Standard & Poors MidCap 400 Index.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 26 Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  2,179,844,563   U.S. Treasury  3,564,494  Mutual Funds 435,097,780   Other Financial Instruments  3,224    See Statement of Investments for industry classification.  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts.Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. ASU 2010-06 will require reporting entities to make new disclosures The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases, sales, issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended April 30, 2010, 28 The Bank of New York Mellon earned $142,368 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended October 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $64,949,321 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to October 31, 2009. If not applied, the carryover expires in fiscal 2017. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2009 was as follows: ordinary income $25,560,834 and long-term capital gains $75,877,737.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .25% of the value of the funds average daily net assets and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all the expenses of the fund, except management fees, brokerage fees and commissions, taxes, interest fees, commitment fees, Shareholder Services Plan fees, fees and expenses of non-interested Board members (including counsel fees) and extraordinary expenses. In addition, the Manager is required to reduce its fee in an amount equal to the funds allocable portion of the accrued fees and expenses of the non-interested Board members (including counsel fees). Each Board member also serves as a Board member of other funds within the Dreyfus complex (collectively, the Fund Group). Currently, the Company and 10 other funds (comprised of 33 portfolios) in the Dreyfus Family of Funds pay each Board member their respective allocated portion of an annual retainer of 30 $85,000 and an attendance fee of $10,000 for each regularly scheduled Board meeting, an attendance fee of $2,000 for each separate in-person committee meeting that is not held in conjunction with a regularly scheduled Board meeting and an attendance fee of $1,000 for each Board meeting and separate committee meeting that is conducted by telephone. The Chairman of the Board receives an additional 25% of such compensation and the Audit Committee Chairman receives an additional $15,000 per annum. The Company also reimburses each Board member for travel and out-of-pocket expenses in connection with attending Board or committee meetings. Subject to the Companys Emeritus Program Guidelines, Emeritus Board members, if any, receive 50% of the Companys annual retainer fee and per meeting fee paid at the time the Board member achieves emeritus status. (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services, at the annual rate of .25% of the value of the funds average daily net assets.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2010, the fund was charged $2,446,078 pursuant to the Shareholder Services Plan. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $453,585 and shareholder services plan fees $453,585. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended April 30, 2010, amounted to $181,279,087 and $141,100,514, respectively. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund may invest in shares of certain affiliated investment companies also advised or managed by the adviser. Investments in affiliated investment companies for the period ended April 30, 2010 were as follows: Affiliated Investment Value Value Net Company 10/31/2009 ($) Purchases ($) Sales ($) 4/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 35,792,000 168,048,000 167,518,000 36,322,000 1.6 Dreyfus Institutional Cash Advantage Plus Fund 376,704,078 1,040,063,004 1,017,991,302 398,775,780 17.9 Total 412,496,078 1,208,111,004 1,185,509,302 The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments 32 require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Contracts open at April 30, 2010 are set forth in the Statement of Financial Futures. At April 30, 2010, accumulated net unrealized appreciation on investments was $305,196,024, consisting of $484,937,514 gross unrealized appreciation and $179,741,490 gross unrealized depreciation. At April 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Directors held on March 2, 2010, the Board unanimously approved the continuation of the funds Management Agreement with Dreyfus for a one-year term ending March 30, 2011. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In approving the continuance of the Management Agreement, the Board considered all factors that it believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and Dreyfus oversight of day-to-day fund operations, including fund accounting, administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure.The Board also considered Dreyfus brokerage policies and practices, the standards applied in seeking best execution and Dreyfus policies and practices regarding soft dollars. 34 Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of retail no-load pure index mid-cap core funds that are benchmarked against the S&P MidCap 400 Index (the Performance Group) and to a larger universe of funds consisting of all retail and institutional mid-cap core funds (the Performance Universe) selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons and noted that the funds average annual total return was above or at the Performance Group and Performance Universe medians for all periods. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The Board members noted that the funds contractual management fee was below the Expense Group median, the funds actual management fee was at the Expense Group median and above the Expense Universe median and the funds expense ratio was below the Expense Group median and at the Expense Universe median. Management noted that, pursuant to the funds Management Agreement, Dreyfus pays all of the funds expenses, except management fees, shareholder services fees, and certain other expenses, including the fees and expenses of the independent Board members and their counsel. Additionally, Dreyfus has agreed to reduce its management fee in an amount equal to the fees and expenses of the independent Board members and their counsel. The Fund 35 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds and/or separate accounts with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from Dreyfus perspective, as applicable, in providing services to the Similar Accounts as compared to the fund.The Board analyzed differences in fees paid to Dreyfus and discussed the relationship of the advisory fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fees. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted there were no soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services and that a discussion of economies 36 of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that Dreyfus did not realize a profit on the funds operations. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the funds relative performance. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that continuation of the Management Agreement was in the best interests of the fund and its shareholders. The Fund 37 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Midcap Index Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: June 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: June 23, 2010 By: /s/ James Windels James Windels, Treasurer Date: June 23, 2010 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
